FILE COPY




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                        December 15, 2021

                                       No. 04-21-00115-CV

                         UNIVERSITY OF THE INCARNATE WORD,
                                       Appellant

                                                v.

 Valerie REDUS, Individually, and Robert M. Redus, Individually, and as Administrator of the
                             Estate of Robert Cameron Redus,
                                         Appellees

                    From the 150th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2014-CI-07249
                         Honorable Cathleen M. Stryker, Judge Presiding


                                          ORDER

Sitting:         Rebeca C. Martinez, Chief Justice
                 Patricia O. Alvarez, Justice
                 Liza A. Rodriguez, Justice

        In this interlocutory appeal, Appellees Valerie and Robert Redus have filed a Motion for
Declaration as to an Automatic Stay of Trial Court Proceedings. On November 11, 2021,
Appellant University of the Incarnate Word filed a response to the motion. On November 12,
2021, appellees filed a reply to appellant’s response. After considering the motion, the response,
and the reply filed, we grant appellees’ motion and conclude that the automatic stay under
section 51.014 of the Texas Civil Practice and Remedies Code does not apply to this case.


           It is so ORDERED December 15, 2021.

                                                                   PER CURIAM



           ATTESTED TO:__________________________
                       MICHAEL A. CRUZ,
                       CLERK OF COURT